DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 12-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. US 2018/0157563 (“Bryant”) in view of Arya et al. US 2014/0358309 (“Arya”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Bryant discloses:
1.	A computer system comprising:
one or more processors; and

analyze one or more past operational characteristics for a power grid within which the computer system operates to derive one or more learned characteristics for the power grid (e.g., [0039]: “analyze…historical power outage data 425”), the computer system being associated with one or more power sources that are structured to provide power to the computer system independently of the power grid (e.g., Fig. 3 #330);
identify one or more possible future operational characteristics for the power grid (e.g., [0039]: “the process analyzes news and weather sources 420 via computer network 200”);
use the one or more learned characteristics and the one or more identified future operational characteristics to generate a prediction regarding a future load event associated with the power grid (e.g., [0039]: “The analysis performed at step 435 results in an amount of time that primary grid power is anticipated to be disrupted to the primary data center”, “At step 445, the process retrieves the estimated time that the primary data center can run on backup power systems by receiving sets of power related data from one or more backup power systems”), the future load event anticipated to cause supply voltage fluctuations on the power grid (e.g., [0038]-[0039]: “analyze news and weather sources”, claim 7); and
in response to the prediction, perform one or more operations at the computer system 

3.	The computer system of claim 1, wherein the one or more operations includes at least one of causing the computer system to consume more power, causing the one or more power sources to store power, or migrating one or more services from the computer system to a different computer system (e.g., [0040]).  
5.	The computer system of claim 3, wherein the one or more operations includes the causing the one or more power sources to store power (e.g., [0039]-[0040]).  
6.	The computer system of claim 3, wherein the one or more operations includes the migrating one or more services from the computer system to a different computer system (e.g., Fig. 3 #360), and wherein the different computer system uses a different power grid (e.g., Fig. 3 #375).  
7.	The computer system of claim 1, wherein performing the one or more operations is based, at least partially, on a service level agreement (e.g., [0049]).  
8.	The computer system of claim 1, wherein deriving the one or more learned characteristics for the power grid includes analyzing past environmental conditions that have occurred in a geographic area associated with the power grid (e.g., claim 7).  
9.	The computer system of claim 1, wherein the one or more learned characteristics include information corresponding to a load of the power grid, and wherein the information includes one or more of timing metrics for the power grid, cost metrics for the 
12.	The computer system of claim 1, wherein the one or more operations are based, at least partially, on a power generation ability of the one or more power sources, a power storage ability of the one or more power sources, or a power consumption ability of the computer system (e.g., [0039]-[0040]).  
13.	The computer system of claim 1, wherein analyzing the one or more past operational characteristics for the power grid includes monitoring fluctuations in a load of the power grid during different times of a day or during different times of a year (e.g., [0039]: “analyze…historical power outage data 425”).  
14.	The computer system of claim 1, wherein analyzing the one or more past operational characteristics for the power grid includes analyzing at least one of weather data or climate data for a geographic region serviced by the power grid (e.g., [0039]).  
17.	A method, implemented at a computer system that includes one or more processors, the method comprising:
analyzing one or more past operational characteristics for a power grid within which the computer system operates to derive one or more learned characteristics for the power grid (e.g., [0039]: “analyze…historical power outage data 425”), the computer system being associated with one or more power sources that are structured to provide power to the computer system independently of the power grid (e.g., Fig. 3 #330);
identifying one or more possible future operational characteristics for the power grid (e.g., [0039]: “the process analyzes news and weather sources 420 via computer network 200”);

in response to the prediction, performing one or more operations at the computer system 
18.	The method of claim 17, wherein the future load event comprises at least one of a future social event, a future political event, a future weather event, a future climate event, a future hardware failure event, or a future hardware replacement event (e.g., [0039]).  
19.	The method of claim 17, wherein the one or more operations includes at least one of causing the computer system to consume more power, causing the one or more power sources to store power, or migrating one or more services from the computer system to a different computer system (e.g., [0040]).  
20.	A computer program product comprising one or more hardware storage devices having stored thereon computer-executable instructions that are structured to be executable by one or more processors to thereby cause a computer system to:

identify one or more possible future operational characteristics for the power grid (e.g., [0039]: “the process analyzes news and weather sources 420 via computer network 200”);
use the one or more learned characteristics and the one or more identified future operational characteristics to generate a prediction regarding a future load event associated with the power grid (e.g., [0039]: “The analysis performed at step 435 results in an amount of time that primary grid power is anticipated to be disrupted to the primary data center”, “At step 445, the process retrieves the estimated time that the primary data center can run on backup power systems by receiving sets of power related data from one or more backup power systems”), the future load event anticipated to cause supply voltage fluctuations on the power grid (e.g., [0038]-[0039]: “analyze news and weather sources”, claim 7); and
in response to the prediction, perform one or more operations at the computer system 


Arya discloses a grid-friendly data center that in response to a prediction regarding a future load event at the power grid, performs one or more operations to reduce fluctuating supply voltage peaks that occur on the power grid during the future load event (e.g., Figs. 2-3, [0026]-[0028]). 
It would have been obvious to one having ordinary skill in the art to modify Bryant with Arya since special demands and characteristics brought by data centers in particular, peak demand issues may lead to very significant problems, to debilitating effect, if not properly addressed, as taught by Arya (e.g., [0003]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bryant as modified by Arya as applied to claim 1, and further in view of Jain et al. US 2011/0239010 (“Jain”).
Bryant as modified by Arya does not explicitly disclose:
16.	The computer system of claim 1, wherein the one or more operations are performed after generating a decision tree that takes as input (1) the prediction and (2) a latency between the computer system and at least one other computer system.
Jain (in combination with Bryant and Arya) discloses:
  16.	The computer system of claim 1, wherein the one or more operations are performed after generating a decision tree that takes as input (1) the prediction (e.g., [0040]: “decision 455”, Fig. 4 #455 of Bryan, or [0027] of Jain: “power budget…predicted to be 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bryant and Arya with Jain in order to reduce underutilization of resources in times of excess capacity, or predicted excess capacity, as taught by Jain (e.g., [0001], [0027]).
One would have also been motivated to consider latency when determining whether to migrate jobs in order to determine if the job can be completed within the contracted time.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bryant as modified by Arya as applied to claim 3, and further in view of Jain et al. US 2011/0239010 (“Jain”) and Starmer et al. US 2007/0260417 (“Starmer”).
Bryant (as modified by Arya and Jain) discloses wherein the one or more operations includes the causing the computer system to consume more power (e.g., [0004], [0016], [0027]).
Bryant (as modified by Arya and Jain) does not explicitly teach wherein determining how much more power to consume is based, at least partially, on a determined mean time to failure associated with one or more hardware devices of the computer system.
Starmer disclose a system for selectively affecting a computing environment based on sensed data comprising determining how much more power to consume is based, at least partially, on a determined mean time to failure associated with one or more hardware devices of the data center (e.g., [0036]).
.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant as modified by Arya as applied to claim 1, and further in view of Kobayashi et al. US 2019/0058330 (“Kobayashi”).
Bryant (as modified by Arya) does not explicitly disclose:
10.	The computer system of claim 1, wherein the prediction includes a buffer selected to compensate for at least some unpredictability associated with the future load event associated with the power grid.  
11.	The computer system of claim 1, wherein generating the prediction regarding the future load event on the power grid includes generating a level of confidence associated with the prediction, the level of confidence indicating an estimated likelihood that the future load event will actually occur.
Kobayashi (in combination with Bryant and Arya) discloses:
10.	The computer system of claim 1, wherein the prediction includes a buffer selected to compensate for at least some unpredictability associated with the future load event associated with the power grid (e.g., [0069]).  
11.	The computer system of claim 1, wherein generating the prediction regarding the future load event on the power grid includes generating a level of confidence associated 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bryant and Arya with Kobayashi since Kobayashi teaches that as the confidence interval of the electrical power generation prediction probability distribution at a certain time is narrowed, an error that may occur for the electric power generation prediction value is decreased (e.g., [0069]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bryant as modified by Arya as applied to claim 1, and further in view of Nasle et al. US 2009/0113049 (“Nasle”).
Bryant as modified by Arya does not explicitly disclose:
15.	The computer system of claim 1, wherein deriving the one or more learned characteristics is performed using a neural network, and wherein analyzing the one or more past operational characteristics is performed by the neural network.  
Nasle (in combination with Bryant and Arya) discloses:
15.	The computer system of claim 1, wherein deriving the one or more learned characteristics is performed using a neural network, and wherein analyzing the one or more past operational characteristics is performed by the neural network (e.g., [0047], [0246], [0248]).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bryant and Arya with Nasle since Nasle teaches that using neural .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
02/08/22